   Case: 1:20-cv-00229-ACL Doc. #: 4 Filed: 07/20/21 Page: 1 of 7 PageID #: 15




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

MELODY SUE MOSS,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
        V.                                         )           No. 1:20-CV-229 ACL
                                                   )
WILLIS FRANCIS,                                    )
                                                   )
               Defendant.

                                  kMORAND~ AND ORDER

        This matter is before th [ Court on the motion of plaintiff Melody Sue Moss for leave to

commence this civil action in forina pauperis. Having reviewed the motion and the financial

information submitted in suppo , the Court has determined to grant the motion. Additionally, for

the reasons discussed below, thl Court will dismiss this action pursuant to 28 U.S.C. § 1915(e).
                                  I
                                  Legal Standard on Initial Review

       This Court is required to_ dismiss a complaint filed in forma pauperis if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2). An

action is frivolous ifit "lacks an arguable basis in either law or fact." Neitzke v. Williams, 490 U.S.

319,328 (1989). An action fails to state a claim upon which relief may be granted if it does not

plead "enough facts to state a claim to relief that is plausible on its face." Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff"pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible claim for
                              I




relief is a context-specific task that requires the reviewing court to draw upon judicial experience

and common sense. Id. at 679. The court must assume the veracity of well-pleaded facts, but need
    Case: 1:20-cv-00229-ACL Doc. #: 4 Filed: 07/20/21 Page: 2 of 7 PageID #: 16



 not accept as true "[t]hreadbare recitals of the elements of a cause of action, supported by mere

 conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

         This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

 U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

 should "construe the complaint in a way that permits the layperson's claim to be considered within

 the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

 v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints must allege facts

 which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

 (8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

 F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

 who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                           The Complaint

        Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 against police officer Willis

 Francis of the Reynolds County Sheriffs Office. Plaintiff does not indicate the capacity in which

 she sues defendant Francis; therefore, the Court interprets the complaint as asserting only official-

 capacity claims against defendant Francis. See Egerdahl v. Hibbing Community College, 72 F.3d

 615, 619 (8th Cir. 1995) (Where a "complaint is silent about the capacity in which [plaintiff] is

 suing defendant, [a district court must] interpret the complaint as including only official-capacity

 claims.").

        Plaintiff asserts that Deputy Francis "trespassed" onto her property and "unlawfully

 arrested" her on January 16, 2020. She claims he entered her property through her storm door, and

· she asserts that defendant "intimidated" her family and "abused his power" when he arrested her.

 Plaintiff admits that defendant Francis told her he had a warrant when he arrested her. She states



                                                  2
   Case: 1:20-cv-00229-ACL Doc. #: 4 Filed: 07/20/21 Page: 3 of 7 PageID #: 17




defendant told her that he had copies of all of her "logged calls and faxes" at the time he arrested

her. Plaintiff does not indicate whether she was prosecuted criminally in Reynolds County Court

because of the arrest she complains of.

        Plaintiff alleges that defendant Francis committed "malpractice, libel and/or slander,

trespass[], gross neglect, and scienter law of knowledge, which resulted in damages, harm, injury."

Plaintiff seeks damages in the amount of $50 million dollars.

                                               Discussion

        The complaint is subject to dismissal. While it is apparent plaintiff intends to claim she

was subjected to unlawful arrest in violation of her Fourth Amendment rights, her allegations in

support are nothing more than the type of "legal conclusions" and "[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements" that the Supreme

Court has found deficient, Iqbal, 556 U.S. at 678, and that this Court is not required to presume

true. See Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) ("Courts are not bound to accept as true

a legal con~lusion couched as a factual allegation, and factual allegations must be enough to raise

a righ,t to relief above the speculative level.").

        For example, plaintiff alleges that defendant Willis Francis entered her property with an

arrest warrant. She also admits that Officer Francis told her that he had probable cause for the

arrest, as well as the warrant, at the time he entered her property, i.e., the copies of all of her logged

calls and faxes that substantiated purported unlawful behavior.

        To state a claim for false arrest in violation of the Fourth Amendment, a plaintiff must

demonstrate that the officer conducted a warrantless arrest without sufficient probable cause.

Joseph v. Allen, 712 F.3d 1222, 1226 (8th Cir.2013). "Probable cause exists when the totality of

the circumstances at the time of the arrest [is] sufficient to lead a reasonable person to believe that



                                                     3
    Case: 1:20-cv-00229-ACL Doc. #: 4 Filed: 07/20/21 Page: 4 of 7 PageID #: 18



 the defendant has committed or is committing an offense." Id (internal quotation marks omitted).

 As defendant maintained that he had a warrant for plaintiffs arrest, based on probable cause at the

 time he entered plaintiffs property and effectuated plaintiffs arrest, plaintiff is unable to state a

 claim for trespass or unlawful arrest.

         Additionally, plaintiffs complaint is silent as to the capacity under which she is suing

 Officer Francis. As noted above, because she has failed to state the capacity under which she is

 suing defendant Francis, the Court must presume that she is suing defendant Francis in his official

 capacity. See Egerdahl v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir. 1995).

         In an official capacity claim against an individual, the claim is actually "against the

 governmental entity itself." See White v. Jackson, 865 F.3d 1064, 1075 (8 th Cir. 2017). Thus, a

 "suit against a public employee in his or her official capacity is merely a suit against the public

, employer." Johnson v. Outboard Marine Corp., 172 F .3d 531, 535 (8 th Cir. 1999). See also

 Brewington v. Keener, 902 F.3d 796, 800 (8 th Cir. 2018) (explaining that official capacity suit

 against sheriff and his deputy "must be treated as a suit against the County"); Kelly v. City of

 Omaha, Neb., 813 F.3d 1070, 1075 (8 th Cir. 2016) (stating that a "plaintiff who sues public

 employees in their official, rather than individual, capacities sues only the public employer"); and

 Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8 th Cir. 2006) (stating that a "suit against a public

 official in his official capacity is actually a suit against the entity for which the official is an agent").

 Plaintiff alleges that Officer Francis is employed by Reynolds County Sheriffs Department.

 Accordingly, his official capacity claims are against Reynolds County, Missouri.

         A local governing body such as Reynolds County, Missouri, can be sued directly under

 § 1983. See Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658,690 (1978). To

 prevail on this type of claim, the plaintiff must establish the municipality's liability for the alleged



                                                      4
   Case: 1:20-cv-00229-ACL Doc. #: 4 Filed: 07/20/21 Page: 5 of 7 PageID #: 19




conduct. Kelly, 813 F.3d at 1075. Such liability may attach if the constitutional violation "resulted

from (1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent

failure to train or supervise." Mick v. Raines, 883 F.3d 1075, 1089 (8 th Cir. 2018). See also Marsh

v. Phelps Cty., 902 F.3d 745, 751 (8 th Cir. 2018)           (recognizing "claims challenging an

unconstitutional policy or custom, or those based on a theory of inadequate training, which is an

extension of the same"). Thus, there are three ways in which plaintiff can prove the liability of

Reynolds County, Missouri.

          First, plaintiff can show that Reynolds County, Missouri, had an unconstitutional policy.

"Policy" refers to· "official policy, a deliberate choice of a guiding principle or procedure made by

the municipal official who has final authority regarding such matters." Corwin v. City of

Independence, Mo., 829 F.3d 695, 700 (8 th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d

841, 847 (8 th Cir. 2005) ("A policy is a deliberate choice to follow a course of action made from

among various alternatives by the official or officials responsible ... for establishing final policy

with respect to the subject matter in question"). For a policy that is unconstitutional on its face, a

plaintiff needs no other evidence than a statement of the policy and its exercise. Szabla v. City of

Brooklyn, Minn., 486 F.3d 385, 389 (8 th Cir. 2007). However, when "a policy is constitutional on

its face, but it is asserted that a municipality should have done more to prevent constitutional

violations by its employees, a plaintiff must establish the existence of a 'policy' by demonstrating

that the inadequacies were a product of deliberate or conscious choice by the policymakers." Id.

at 390.

          Alternatively, plaintiff can establish a claim of liability based on an unconstitutional

"custom:" To do so, plaintiff must demonstrate:

                 1) The existence of a continuing, widespread, persistent pattern of unconstitutional
                    misconduct by the governmental entity's employees;


                                                  5
   Case: 1:20-cv-00229-ACL Doc. #: 4 Filed: 07/20/21 Page: 6 of 7 PageID #: 20




                2) Deliberate indifference to or tacit authorization of such conduct by the
                   governmental entity's policymaking officials after notice to the officials of that
                   misconduct; and

                3) That plaintiff was injured by acts pursuant to the governmental entity's custom,
                   i.e., that the custom was a moving force behind the constitutional violation.


        Johnson v. Douglas Cty. Med. Dep 't, 725 F.3d 825, 828 (8 th Cir. 2013).

        Finally, plaintiff can assert a municipal liability claim against Reynolds County by

establishing a deliberately indifferent failure to train or supervise. To do so, plaintiff must allege a

"pattern of similar constitutional violations by untrained employees." S.M v. Lincoln Cty., 874

F.3d 581, 585 (8 th Cir. 2017).

        A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8 th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City ofNorfolk, 340 F.3d

605, 614 (8 th Cir. 2003).

       Here, there are no facts supporting the proposition that plaintiffs constitutional rights were

violated due to an unconstitutional policy or custom. She also fails to present any facts indicating

that Reynolds County failed to train its employees. Instead, plaintiffs complaint focuses on a

single instance of alleged unlawful search and "trespass" that occurred against her on January 16,

2020. The Court, however, cannot infer the existence of an unconstitutional policy or custom from

a single occurrence. See Wedemeier v. City of Ballwin, Mo., 931 F .2d 24, 26 (8 th Cir. 1991 ). As

such, plaintiffs official capacity claims against Officer Francis are subject to dismissal. See Ulrich

v. Pope Cty., 715 F.3d 1054, 1061 (8 th Cir. 2013) (affirming district court's dismissal of Monell




                                                   6
   Case: 1:20-cv-00229-ACL Doc. #: 4 Filed: 07/20/21 Page: 7 of 7 PageID #: 21



claim where plaintiff "alleged no facts in his complaint that would demonstrate the existence of a

policy or custom" that caused the alleged deprivation of plaintiffs rights).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion seeking leave to commence this action

without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT. IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e).

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated thisP-tJ~ day of July, 2021.




                                                 STEPJN.LlMBAUGH,.
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                 7
